Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
In this application claims 1-20 filed July 26, 2019 are pending in which claims 1, 10, and 16 are in independent forms.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Maag et al. United States Patent Publication No. 2017/0220403 in view of Halevy United States Patent Publication No. 2013/0179481.

As per claims 1, 8, and 15:
Maag et al teach a method comprising: 
obtaining, by a data management system, a derived data request from a client (Par. 96:  Client application request data from server); and
in response to the derived data request (Par. 99:  The requested data can access and read file(s) by using operating system application programing interface (API) : 
obtaining a plurality of data sets based on the derived data request (Par. 86:  The data obtained from data source would be stored and data it provides to data sinks in datasets); 
wherein each metadata of the plurality of metadata is associated with a data set of the plurality of data sets(Par. 109: The system includes databases as the build database and the transaction database which store metadata supporting immutable and versioned datasets and determining dataset build dependencies) ; 
performing a metadata analysis on the plurality of metadata (Par. 119: The system to perform fault detection tests, the datasets and metadata related to the fault can be accessed and analyzed); 
making a determination, based on the metadata analysis, that derived data may be generated (Par. 109: The analysis aggregator is configured to generate a data structure); 
performing a derived metadata operation on the plurality of metadata to obtain derived data (Par. 109: The configuration points and/or metadata may comprise information such as how often the test for the plugin should be executed, what data the plugin needs to perform the test, what sources the data or subsets of the data should be obtained from, threshold values for the test, parameters or arguments used within the tests); 
performing a derived data operation on the data sets to obtain derived data (Par. 86: The system stores data it obtains from the data sources and data it provides to data sinks in datasets);
associating the derived metadata with the derived data (Par. 119: The service stores metadata in association with the affected dataset that includes information such as, the time the fault occurred, the dataset(s) involved in the fault, data specifically related to the fault).
Maag et al. do not explicitly disclose for the plurality of metadata and providing the derived metadata and the derived data to the client.  However, Halevy teaches a method,
identifying a plurality of metadata (See Halevy Par. 5:  Storing data in a plurality of data container objects distributed among in a plurality of storage devices, storing a plurality of metadata container objects), 
providing the derived metadata and the derived data to the client (See Halevy Par. 34: The method provides control data, metadata, to a client).  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Maag et al. to have the plurality of metadata and providing the derived metadata and the derived data to the client.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Maag et al. and Halevy before him/her, to modify the system of Maag et al. to include the plurality of metadata and providing the derived metadata and the derived data to the client of Halevy, since it is suggested by Halevy such that, the method manages objects stored in storage devices having a concurrent retrieval configuration by storing data in a plurality of data container objects distributed among in a plurality of storage devices, storing a plurality of (See Halevy Par. 2 and 5).

As claims 3, 10, and 17:
Maag et al. as modified teach a method, 
wherein each data set of the plurality of data sets is obtained from a local data system (See Maag et al. Par. 75: The system utilizes local network for requesting data trough client device).  

As claims 4, 11, and 18:
Maag et al. as modified teach a method, 
wherein a metadata of the plurality of metadata specifies at least one of an owner of the data, security information, licensing information, and data protection information (See Maag et al. Par. 97: The network request may be cryptographically secured according to a cryptographic protocol).  

As claims 6 and 13:
Maag et al. as modified teach a method, 
wherein the derived data operation is performed by a data analyzer executing on the data management system(See Halevy Par. 5: The access to the plurality of data container objects by executing a plurality of data control requests using storage location data stored in the plurality of metadata container objects).  


Maag et al. as modified teach a method, 
wherein the derived metadata operation is performed by a derived metadata engine executing on the data management system (Halevy  Par 5:  The managing access to the plurality of data container objects by executing a plurality of data control requests using storage location data stored in the plurality of metadata container objects and the plurality of metadata container directory objects).  

As claim 20:
Maag et al. as modified teach a method, 
With respect to claim 20, claim 20 include limitations similar to those of claims 6-7, and are therefore substantially equivalent. Thus, for at least those reasons, as discussed with regard to claims 6-7, claim 20 is also rejected. 

Claims 5, 12, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Maag et al. United States Patent Publication No. 2017/0220403 in view of Halevy United States Patent Publication No. 2013/0179481 as applied to claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20 and further in view of MASATO et al. United States Patent Publication No. 2014/0280230.

As claims 5, 12, and 19:
Maag et al. as modified do not explicitly disclose for the wherein the derived data operation comprises: identifying conflicts between each metadata of the plurality of metadata; 
wherein the derived data operation comprises (See MASATO et al. Par. 89): 
identifying conflicts between each metadata of the plurality of metadata (See MASATO et al. Par. 13: Identifying the metadata and conflicting metadata); 
applying a rules set to the plurality of metadata to resolve the conflicts(See MASATO et al. Par. 10: Identifying conflicting metadata entries from the first reference source, the first structured knowledge base, and the first individual website and removing the conflicting metadata entries from the merged metadata); and
generating a derived metadata based on the applying (MASATO et al. Par. 52: Generating a data source priority for each data source using a weighted formula. Additional embodiments may measure cost associated with a particular data source, or any other such system for weighting the response time with other relative values of particular metadata from a data source)  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of Maag et al. and Halevy to have the identifying conflicts between each metadata of the plurality of metadata; applying a rules set to the plurality of metadata to resolve the conflicts; and generating a derived metadata based on the applying.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Maag et al. and Halevy and MASATO et al. before him/her, to modify the system of combination of Maag et al.  Halevy to include the identifying conflicts between each metadata of the plurality of metadata; applying a rules set to the plurality of metadata to resolve the conflicts; and generating a derived metadata based on the applying of MASATO et al., since it is suggested by MASATO et al. such that, the method provide metadata entries from the plurality of data sources which match the point of interest (POI) search request; merging the metadata entries from the plurality of data sources using a language analysis module to create merged metadata from the plurality of data sources; responding to the POI search request using the merged metadata(MASATO et al. Par. 3).

Allowable Subject matter
	Claims 2, 9, and 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Friedt et al. United States Patent Publication No. 2020/0133945, 
Yamakawa et al. United States Patent Publication No. 2010/0094803,
Butler et al. United States Patent Publication No. 2018/0196871.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is (571)270-1005. The examiner can normally be reached on Monday – Friday 8:00 – 3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157     

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157